Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 1 of 12 PageID 12429




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

               Plaintiffs,

         v.                                     Case No. 8:19-cv-710-MSS-TGW
   BRIGHT HOUSE NETWORKS, LLC,

               Defendant.

   PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

        Plaintiffs move for an order compelling non-parties Ronald Hughes,

  Robert Kuszmar, and Michael Tomasullo—all of whom are represented by the

  same counsel as Defendant Bright House Networks, LLC (“BHN”)—to produce

  text messages that two of them testified in recent depositions they exchanged

  with one another regarding this litigation.

        Messrs. Hughes, Kuszmar, and Tomasullo are former employees of BHN.

  All three worked in BHN’s Security and Abuse Department and were involved

  with administering BHN’s policies related to copyright infringement.

        Plaintiffs subpoenaed each of them for a deposition. During Mr. Kuszmar’s

  deposition on July 22, 2021, he revealed that, upon receiving his subpoena, he

  communicated with Messrs. Hughes and Tomasullo (and one other former BHN

  Security and Abuse team member, Ash Ferrar) about that subpoena and this

  litigation, including through several different text message threads. Mr. Kuszmar

  discussed with his former colleagues his assumption that this litigation
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 2 of 12 PageID 12430




  concerned copyright infringement, but he could not recall the precise exchange.



                       .

         Plaintiffs served on Messrs. Hughes, Kuszmar, and Tomasullo

  (“Respondents”) each a subpoena with a single document request (see Exs. A–C 1)

  that seeks only the text messages that Mr. Kuszmar described during his

  deposition and which, according to Mr. Kuszmar’s testimony, did not span more

  than a few weeks. Plaintiffs seek these messages because they may reveal these

  witnesses’ impressions of the issues in this litigation, whether the facts they

  testified to in depositions are consistent with their private telling, and whether

  they coordinated their testimony. Such communications are clearly relevant—

  indeed, Judge Scriven recently ordered Plaintiffs to produce documents that

  “mention, refer to, or relate to . . . [this] litigation,” including documents that

  post-date the Claim Period. Dkt. 330 at 12. Each Respondent asserted an

  identical litany of objections (see Exs. D–F) to Plaintiffs’ subpoenas, none of

  which provides any basis for refusing to produce a discrete set of messages

  discussing the core issue in this case—copyright infringement on BHN’s network.

         Plaintiffs’ counsel conferred by email and teleconference with counsel for

  Respondents regarding their objections, but the parties were unable to resolve

  the issues in this motion. Ex. G. Plaintiffs informed Respondents’ counsel by


  1All exhibit citations refer to the exhibits attached to the Declaration of Joshua B. Picker in
  Support of Plaintiffs’ Motion to Compel.


                                                —2—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 3 of 12 PageID 12431




  email of September 14, 2021 of their intent to move for the relief requested

  herein, and Respondents’ counsel said their positions had not changed. Ex. K.

                                 LEGAL STANDARD

        Plaintiffs are entitled to discovery “regarding any nonprivileged matter that

  is relevant to any party’s claim or defense and proportional to the needs of the

  case.” Fed. R. Civ. P. 26(b)(1); see also Classic Soft Trim, Inc. v. Albert, No. 6:18-

  cv-1237, 2019 WL 11073334, at *2 (M.D. Fla. Apr. 12, 2019) (“The scope of

  discovery under Rule 45 is the same as the scope of discovery under Federal Rule

  of Civil Procedure 26.”). “The party seeking to enforce a subpoena has the

  burden of demonstrating the information sought is relevant,” while “[t]he party

  opposing a subpoena has the burden of demonstrating that compliance with the

  subpoena presents an undue burden or that it requires the disclosure of

  privileged or protected information.” Classic Soft Trim, Inc., 2019 WL 11073334,

  at *2. Any objection based on a request being overly broad or unduly

  burdensome cannot be boilerplate, but instead must provide a “full, fair

  explanation” of the objection “particular to the facts of the case.” M.D. Fl.

  Discovery Handbook § III.A.6 (rev. Feb 1, 2021).

                                     ARGUMENT
  I.    Messrs. Hughes, Kuszmar, and Tomasullo Should Be Ordered to
        Produce the Text Messages That They Exchanged Regarding This
        Litigation.

  Request No. 1: All Documents and communications between You and any
  current or former BHN employee concerning the above-captioned lawsuit, dated
  June 24, 2021 through the present, including, without limitation, all text



                                         —3—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 4 of 12 PageID 12432




  messages exchanged with [former BHN employees Robert Kuszmar, Ash, Ferrar,
  Ronald Hughes, and/or Michael Tomasullo].

  Request No. 1 (as modified during the parties’ conferral): During the
  parties’ conferral, Plaintiffs narrowed their request to the specific text chains
  described in Mr. Kuszmar’s testimony. See Ex. G (September 3 and 7, 2021
  emails from Plaintiffs’ counsel).

  Answer: [Respondent] objects that this Request is overly broad, seeks
  information that is not relevant or reasonably calculated to lead to the discovery
  of admissible evidence, and is not proportionate to the needs of the case.

  This Request does not satisfy heightened relevance requirements for third-party
  subpoenas. See, e.g., Pinehaven Plantation Prop., LLC v. Mountcastle Family
  LLC, 2013 WL 6734117 (M.D. Ga. Dec. 19, 2013) (“[I]t is a generally accepted rule
  that standards for non-party discovery require a stronger showing of relevance
  than for party discovery.”); Gilmore v. Jones, 2021 WL 2709669, at *1-13 (W.D.
  Va. July 1, 2021) (denying the “overbroad, irrelevant, disproportionate . . .
  burdensome and costly” “fishing expedition” into non-party communications).
  Indeed, this Request seeks documents that are over five years outside of the
  discovery period in this case—March 1, 2012 to May 17, 2016. Seeking documents
  and communications from June 24, 2021 to the present is improper and a
  violation of the Court’s prior orders foreclosing Plaintiffs’ discovery requests
  aimed beyond the discovery period for lack of relevance. See, e.g., January 8,
  2020 Hr’g Tr. 146:13-147:5; September 24, 2020 Hr’g Tr. 21:2-5, 36:11-20.
  Plaintiffs themselves have routinely objected to discovery outside of the discovery
  period. See, e.g., August 10, 2021 Music Publishing Plaintiffs’ Amended
  Objections and Responses to Bright House Networks, LLC’s Notice of 30(b)(6)
  Deposition (“Music Publishing Plaintiffs object to the Notice as overly broad,
  unduly burdensome, and disproportionate to the needs of the case to the extent it
  is not limited to (1) a reasonable time period, or (2) the claims or defenses in the
  action. Unless otherwise stated, Music Plaintiffs interpret the Notice to include a
  reasonable time period of March 24, 2013 to May 17, 2016”); August 10, 2021
  Record Company Plaintiffs’ Amended Objections and Responses to Bright House
  Networks, LLC’s Notice of 30(b)(6) Deposition (Record Company Plaintiffs
  asserting the same objection); see also August 18, 2021 The Recording Industry
  Association of America’s Objections and Responses to Bright House Networks,
  LLC’s Notice of 30(b)(6) Deposition (RIAA asserting the same objection).

  Additionally, [respondent] objects to this Request as unduly burdensome and
  harassing. [Respondent]’s involvement, if any, in this case occurred in his
  capacity as a former employee of Bright House, not in his personal capacity. As
  Plaintiffs know, [respondent]’s employment with Bright House terminated over


                                         —4—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 5 of 12 PageID 12433




  five years ago. As such, [respondent]’s personal communications on his personal
  cell phone from over five years after his departure from Bright House have no
  relevance to this case. See Smith v. Pefanis, 2008 WL 11333335, at *3 (N.D. Ga.
  Oct. 30, 2008) (quashing subpoena duces tecum into non-party’s personal cell
  records including text messages for the time period after her employment ended
  with defendant as an irrelevant “fishing expedition”); see also In re Bunce, 2020
  WL 1331911, at *1-3 (D. Md. Mar. 23, 2020) (quashing subpoena duces tecum
  into six non-parties’ text messages for relevance and breadth because the request
  was “not tailored to these claims or defenses” and covered all forms of
  communication).

  Moreover, [respondent] was a former low-level employee of Bright House, and
  not an owner, officer, director, or manager of Bright House whose statements
  have the authority to bind Bright House. Zaben v. Air Prod. & Chemicals, Inc.,
  129 F.3d 1453, 1457 (11th Cir. 1997) (holding that statements by lower-level
  employees were not admissions of party opponent); Rentclub, Inc. v.
  Transamerica Rental Fin. Corp., 811 F. Supp. 651, 657 (M.D. Fla. 1992), aff’d, 43
  F.3d 1439 (11th Cir. 1995) (“[P]ersons whose statements constitute admissions by
  the corporation…are clearly limited to current employees”); see also Equal Emp.
  Opportunity Comm’n v. Austal USA, LLC, 447 F. Supp. 3d 1252, 1261 (S.D. Ala.
  2020) (former employees’ statements represent “personal viewpoints as to how
  they felt” and do not constitute “general statements” about the employer’s
  actions). Thus, a former low-level employee’s text messages from five years after
  the end of the discovery period, transmitted or received on a personal cellular
  device cannot and does not possess relevant, admissible information.

  [Respondent] further objects to this Request as it seeks personal documents and
  communications from the personal cellular device of a non-litigant which is a
  violation of [respondent]’s privacy rights. Middle District Discovery 2021 at
  VIII(E) (stating that inspections or forensic imaging of electronic devices “should
  only be sought in exceptional circumstances” and must “include a proposal for
  the protection of privacy rights”); Classic Soft Trim, Inc. v. Albert, 2020 WL
  6734369, at *7 (M.D. Fla. June 15, 2020) (“When determining whether a forensic
  examination is warranted, the Court considers [] privacy interests of the parties
  whose devices are to be examined”); see also, C.H. v. Sch. Bd. of Okaloosa Cty.
  Fla., 2020 WL 6572430, at *3 (N.D. Fla. Nov. 4, 2020) (recognizing a third
  party’s “personal interest in the privacy of her cell phone records”); Pefanis, 2008
  WL 11333335, at *3 (denying an overbroad request for a third party’s cellular data
  including because it “raises significant privacy concerns”).

  [Respondent] further objects to this Request as imposing an undue burden or
  expense on a nonparty, especially to the extent it seeks “all documents…without
  limitation,” in violation of Rule 45(d)(1). [Respondent] further objects to this


                                        —5—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 6 of 12 PageID 12434




  Request as burdensome and harassing to the extent it requires extraction from
  and/or forensic examination of a personal cellular device. See Ramos v. Hopele
  of Fort Lauderdale, LLC, 2018 WL 1383188, at *2-3 (S.D. Fla. Mar. 19, 2018)
  (finding that forensic examination would be burdensome and “not proportional
  to the needs of the case”).

  [Respondent] further objects to this Request as cumulative and burdensome.
  Plaintiffs have already deposed [respondent] for over [five, six, seven] hours and
  have also deposed four other former employees of Bright House to date and have
  had a full opportunity to ask [respondent] and others about any relevant
  knowledge they may have from their time at Bright House.

  Additionally, [respondent] objects to this Request as vague and ambiguous to the
  extent it seeks “all documents and communications between You and any current
  or former BHN employee concerning the above-captioned lawsuit.”

  [Respondent] objects to this Request to the extent it seeks information,
  documents, or things that are not in [respondent]’s possession, custody, or
  control as those terms are defined in Rule 45. Specifically, to the extent any such
  existing text messages are no longer available on the cellular devices used to
  transmit and receive them, production requiring “intrusive[e]” forensic
  examination would “not [be] proportional…to [respondent’s] privacy concerns.”
  Ramos, 2018 WL 1383188, at *2-3. The Middle District of Florida disfavors such
  forensic examinations. Middle District Discovery 2021 at VIII(E) (“[T]he creation
  of forensic image backups of computers should only be sought in exceptional
  circumstances which warrant the burden and cost”); Garrett v. Univ. of S. Fla.
  Bd. of Trustees, 2018 WL 4383054, at *2 (M.D. Fla. Sept. 14, 2018) (“Mere
  speculation that electronic discovery must exist is insufficient to permit forensic
  examination of a party's personal computer or cellphone”) (internal citations
  omitted).

  [Respondent] objects to this Request to the extent that it seeks the production of
  documents protected from discovery by the attorney-client privilege; the work
  product doctrine; by law, statute, or regulation, including applicable privacy and
  data protection laws; or any other applicable privilege or immunity.
  [Respondent] responds to this Request without waiving or intending to waive,
  but rather preserving and intending to preserve, any applicable privilege or
  immunity. [Respondent] will not produce any documents protected by the
  attorney-client privilege, the work product doctrine, or any other applicable
  privilege.

  Subject to and without waiving the foregoing objections, [respondent] will not
  produce any documents or communications in response to this Request.


                                        —6—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 7 of 12 PageID 12435




        The messages Plaintiffs seek here are squarely relevant to this case. Mr.

  Kuszmar testified that, after receiving a deposition subpoena from Plaintiffs and

  seeing that the case involved his former employer BHN, he immediately assumed

  that the case “was associated with copyright infringement,” even before he had

  received any substantive information about the matter. Ex. H at 27:16–19, 28:1–

  8. He then reached out to his former colleagues (who also are percipient

  witnesses and have been deposed in this case) to discuss his “many questions”

  related to the litigation and the issues it likely concerned. Id. 28:12–14, 28:20–

  22.

        Therefore, Mr. Kuszmar’s testimony indicates that he did not just discuss

  the mere existence of this case or the fact that he received a subpoena. Rather,

  his testimony suggests that he discussed with his former colleagues why, based

  on his work experience at BHN, he believed that the company had been sued for

  copyright infringement. Consequently, these text messages are written

  communications between percipient witnesses regarding infringement on BHN’s

  network during the discovery period. Regardless of whether the communications

  themselves post-date the discovery period, their content is clearly relevant. On

  this ground, Judge Scriven recently ordered Plaintiffs to produce documents

  referring to this litigation, including documents that post-date the Claim Period,

  stating that “[r]elevant documents in Plaintiffs’ possession do not become less

  discoverable simply because they were created after the claim period in this



                                        —7—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 8 of 12 PageID 12436




  action.” Dkt. 330 at 12; see also V5 Technologies v. Switch, Ltd., 332 F.R.D. 356,

  367 (D. Nev. 2019) (compelling production, through the present, from a non-

  party’s “personal email accounts and text messages” because other produced

  documents suggested that the non-party had sent relevant communications; the

  non-party was not a former employee of any party nor “directly affiliated with

  any party”).

        Contrary to Respondents’ objections, Plaintiffs’ document request is

  nothing close to a “fishing expedition.” Plaintiffs seek a discrete set of messages,

  covering at most a few weeks, sent between a defined set of four employees.

                                              have already been confirmed through

  sworn testimony. See Exs. H, . Plaintiffs’ tailored and time-limited request is,

  therefore, nothing like those at issue in the cases cited in Respondents’

  objections. See Gilmore v. Jones, No. 3:18-cv-00017, 2021 WL 2709669, at *8,

  *11 (W.D. Va. July 1, 2021) (concerning subpoenas that included over twenty

  “wildly overbroad” requests and to which it would be “enormously costly” to

  respond); In re Bunce, No. TDC-19-3084, 2020 WL 1331911, at *3 (D. Md. Mar.

  23, 2020) (concerning requests that “demand[ed] every responsive document

  from each Petitioner from his or her birth to present”); Pinehaven Plantation

  Properties, LLC v. Mountcastle Family LLC, No. 1:12-cv-62, 2013 WL 6734117, at

  *2 (M.D. Ga. Dec. 19, 2013) (involving request for non-party witnesses’

  employment records, for which defendant had “provided nothing more than

  speculation” as to their relevance); Smith v. Pefanis, No. 1:08-cv-1042, 2008 WL


                                         —8—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 9 of 12 PageID 12437




  11333335, at *3–8 (N.D. Ga. Oct. 30, 2008) (concerning subpoenas served on cell

  provider seeking “personal cell phone records without any limitation” as well as

  subpoenas served on banks seeking a broad scope of financial information).

         Furthermore, while Respondents contend that their communications are

  irrelevant because they were “low-level employees,” that ignores the fact that

  Respondents were the ones actually tasked with implementing (or not) BHN’s

  graduated response policy on a day-to-day basis. See Ex. J. That is why Plaintiffs

  chose to depose them—their administration of BHN’s policy, including whether

  their practices actually comported with that policy, bear on whether the company

  contributorily infringed and whether it is entitled to a DMCA safe-harbor

  defense.

        Finally, there is no appreciable burden in producing these messages.

  Plaintiffs seek specific messages

      which cover a limited time period of at most a few weeks. See Exs. H, .

  According to Mr. Kuszmar’s testimony, the communications sought by Plaintiffs

  consist of four text chains at most. Ex. H at 26–31. Contrary to the Respondents’

  objections, Plaintiffs do not seek a “forensic examination” of any devices—rather,

  they seek only the text messages described in

                                                                               . See

  Ex. G (September 3 and 7, 2021 emails from Plaintiffs’ counsel).

                                                                       , but their

  counsel refused to represent during the parties’ conferral that the messages don’t


                                        —9—
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 10 of 12 PageID 12438




   exist. See id. Plaintiffs request simply that the Respondents or their counsel

   search for these messages on their devices and any backups that they possess and

   are reasonably accessible (including, for example, auto-backups created by their

   devices, or cloud backups).

                                    CONCLUSION

         For the reasons described above, Plaintiffs request that the Court issue an

   order compelling non-parties Ronald Hughes, Robert Kuszmar, and Michael

   Tomasullo to comply with Plaintiffs’ subpoenas and produce the text messages

   described in Messrs. Kuszmar’s and            testimony.



   Dated: September 15, 2021                   Respectfully submitted,

                                                 /s/ Neema T. Sahni

                                               Mitchell A. Kamin (pro hac vice)
                                               Neema T. Sahni (pro hac vice)
                                               Hardy Ehlers (pro hac vice)
                                               COVINGTON & BURLING LLP
                                               1999 Avenue of the Stars, Suite 3500
                                               Los Angeles, CA 90067-4643
                                               Telephone: (424) 332-4800
                                               mkamin@cov.com
                                               nsahni@cov.com

                                               Jonathan M. Sperling (pro hac vice)
                                               Joshua B. Picker (pro hac vice)
                                               Phil Hill (pro hac vice)
                                               COVINGTON & BURLING LLP
                                               The New York Times Building
                                               620 Eighth Avenue
                                               New York, NY 10018-1405
                                               Telephone: (212) 841-1000
                                               jsperling@cov.com
                                               jpicker@cov.com

                                        — 10 —
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 11 of 12 PageID 12439




                                           pahill@cov.com

                                           Stacey Grigsby (pro hac vice)
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 10th St NW
                                           Washington, DC 20001
                                           Telephone: (202) 662-6000
                                           sgrigsby@cov.com

                                           Matthew J. Oppenheim (pro hac vice)
                                           Scott A. Zebrak (pro hac vice)
                                           Jeffrey M. Gould (pro hac vice)
                                           OPPENHEIM + ZEBRAK, LLP
                                           4530 Wisconsin Ave. NW, 5th Fl.
                                           Washington, DC 20016
                                           Telephone: (202) 621-9027
                                           matt@oandzlaw.com
                                           scott@oandzlaw.com
                                           jeff@oandzlaw.com

                                           David C. Banker
                                           Florida Bar No. 0352977
                                           Bryan D. Hull
                                           Florida Bar No. 020969
                                           BUSH ROSS, P.A.
                                           1801 North Highland Avenue
                                           P.O. Box 3913
                                           Tampa, FL 33601-3913
                                           Telephone: (813) 224-9255
                                           dbanker@bushross.com
                                           bhull@bushross.com

                                           Attorneys for Plaintiffs




                                     — 11 —
Case 8:19-cv-00710-MSS-TGW Document 342 Filed 09/15/21 Page 12 of 12 PageID 12440




                     LOCAL RULE 3.01(G) CERTIFICATION

         Plaintiffs’ counsel conferred by email and teleconference with counsel for

   Respondents prior to bringing this motion, but the parties were unable to resolve

   the issues in this motion. Ex. G. Plaintiffs informed Respondents’ counsel by

   email of September 14, 2021 of their intent to move for the relief requested

   herein, and Respondents’ counsel said their positions had not changed. Ex. K.


                                                /s/ Neema T. Sahni
                                                Neema T. Sahni

                                                Attorney for Plaintiffs


                            CERTIFICATE OF SERVICE

         I hereby certify that on September 15, 2021, I caused the redacted version

   of the foregoing document and all accompanying materials to be filed

   electronically with the Clerk of the Court using the CM/ECF system, which will

   send a notice of electronic filing to all counsel of record registered with CM/ECF,

   including counsel to Defendant Bright House Networks, who also represent

   Respondents Ronald Hughes, Robert Kuszmar, and Michael Tomasullo.

   Plaintiffs will separately send the unredacted versions of the foregoing document

   and exhibits to counsel to BHN and Respondents by email today.

   Dated: September 15, 2021

                                                /s/ Neema T. Sahni
                                                Neema T. Sahni

                                                Attorney for Plaintiffs



                                         — 12 —
